        Case 1:16-cv-02409-TSC Document 62 Filed 11/08/18 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


FISHERIES SURVIVAL FUND, et al.,

             Plaintiffs,

v.                                                Case No. 1:16-cv-02409 (TSC)

RYAN ZINKE, et al.,

             Defendants,

      and

STATOIL WIND US LLC,

             Defendant-Intervenor.


                            NOTICE OF NAME CHANGE

      PLEASE TAKE NOTICE that, effective May 15, 2018, Defendant-Intervenor Statoil Wind

US LLC changed its name to Equinor Wind US LLC.



Dated: November 8, 2018                Respectfully submitted,

                                        /s/ Kevin A. Ewing
                                       Kevin A. Ewing (D.C. Bar #440444)
                                       Laura Prebeck Hang (D.C. Bar #888314184)
                                       BRACEWELL LLP
                                       2001 M Street NW, Suite 900
                                       Washington, DC 20006
                                       Telephone: (202) 828-7638
                                       Facsimile: (800) 404-3970
                                       Email: kevin.ewing@bracewell.com
                                               laura.hang@bracewell.com

                                               and
Case 1:16-cv-02409-TSC Document 62 Filed 11/08/18 Page 2 of 7



                           Rachel B. Goldman (admitted pro hac vice)
                           BRACEWELL LLP
                           1251 Avenue of the Americas, 49th Floor
                           New York, New York 10020
                           Telephone: (212) 508-6135
                           Facsimile: (212) 938-3835
                           Email: rachel.goldman@bracewell.com

                           Counsel for Defendant-Intervenor
                           Equinor Wind US LLC (fka Statoil Wind US LLC)




                             -2-
          Case 1:16-cv-02409-TSC Document 62 Filed 11/08/18 Page 3 of 7



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of November 2018, a true and complete copy of

the foregoing Notice of Name Change has been filed with the Clerk of the Court pursuant to the

Court’s electronic filing procedures, and served on counsel of record via the Court’s electronic

filing system.




                                               /s/ Kevin A. Ewing
                                              Kevin A. Ewing (D.C. Bar #440444)
About our name change - Equinor - equinor.com                                    Page 1 of 8
                 Case 1:16-cv-02409-TSC Document 62 Filed 11/08/18 Page 4 of 7




                       About our name change




                  On May 15, 2018, we changed our name from Statoil to
                  Equinor. The biggest transition our modern-day energy
                 systems have ever seen is underway, and we aim to be at
                   the forefront of this development. Our name change
                    supports our strategy as a broad energy company.




                 We changed our name from Statoil to Equinor on May 15.
                               Read the press release.

                                      Press release, March 2018




                                                                                    ∠



https://www.equinor.com/en/ab...         10:50:10 AM                             11/7/2018
Statoil to change name to Equinor - Statoil to change name to Equinor - equinor.com                                Page 1 of 3
                  Case 1:16-cv-02409-TSC Document 62 Filed 11/08/18 Page 5 of 7




                                     Statoil to change name to
                                     Equinor
                                        March 15, 2018 06:50 CET | Last modified March 15, 2018 09:22 CET




                                     The board of directors of Statoil proposes to
                                     change the name of the company to Equinor. The
                                     name change supports the company’s strategy
                                     and development as a broad energy company.

                                     The name Equinor is formed by combining “equi”, the starting
                                     point for words like equal, equality and equilibrium, and “nor”,
                                     signalling a company proud of its Norwegian origin, and who
                                     wants to use this actively in its positioning.


                                     “The world is changing, and so is Statoil. The biggest transition
                                     our modern-day energy systems have ever seen is underway,
                                     and we aim to be at the forefront of this development. Our
                                     strategy remains firm. The name Equinor reflects ongoing
                                     changes and supports the always safe, high value and low
                                     carbon strategy we outlined last year,” says chair of the board
                                     in Statoil, Jon Erik Reinhardsen.


                                     “For us, this is a historic day. Statoil has
                                     for almost 50 years served us well.
                                     Looking towards the next 50 years,
                                     reflecting on the global energy transition
                                     and how we are developing as a broad                        CEO Eldar Sætre

                                     energy company, it has become natural
                                     to change our name. The name Equinor

https://www.equinor.com/en/ne...              10:51:07 AM                                                          11/7/2018
Statoil to change name to Equinor - Statoil to change name to Equinor - equinor.com                      Page 2 of 3
                  Case 1:16-cv-02409-TSC   Document 62 Filed 11/08/18 Page 6 of 7
                                    captures our heritage and values, and
                                     what we aim to be in the future,” says
                                     Statoil’s President and CEO Eldar Sætre.


                                     The new name will be proposed to shareholders in a resolution
                                     to the Annual General Meeting on 15 May. The Norwegian
                                     government, as majority shareholder, supports the proposal
                                     and will vote in favour of the resolution.


                                     “Equinor is a powerful expression of who we are, where we
                                     come from and what we aspire to be. We are a values-based
                                     company, and equality describes how we want to approach
                                     people and the societies where we operate. The Norwegian
                                     continental shelf will remain the backbone of our company, and
                                     we will use our Norwegian heritage in our positioning as we
                                     continue growing internationally within both oil, gas and
                                     renewable energy,” says Sætre.


                                     Statoil’s strategy presented in 2017, sets clear principles for
                                     the development of a distinct and competitive portfolio. Statoil
                                     will develop long-term value on the Norwegian continental
                                     shelf, deepen in core areas and develop new growth options
                                     internationally. Statoil is one of the world’s most carbon-
                                     efficient producers of oil and gas, and will develop its low
                                     carbon advantage further. Statoil is building a material
                                     industrial position within profitable renewable energy, and
                                     expects to invest 15-20% of total capex in new energy
                                     solutions by 2030.


                                     “We delivered solid results for 2017 and are today in a strong
                                     position. We have strengthened our competitiveness, radically
                                     improved our project portfolio and have a clear strategy for
                                     further development of our company. As we position ourselves
                                     for long term value creation and to be competitive also in a low
                                     carbon future, we have been searching for a name that
                                     captures our heritage and values, and at the same time
                                     reflects the opportunities we see. I am confident that the name
                                     Equinor will support our strategy and vision to shape the future
                                     of energy,” says Sætre.


                                     “Once formally approved 15 May, we will start the roll out of the
                                     new name and brand. Equinor is a name that is forward-
                                     looking, and creates a strong platform for engagement and
                                     dialogue with a broad set of stakeholders. We believe it will


https://www.equinor.com/en/ne...             10:51:07 AM                                                 11/7/2018
Statoil to change name to Equinor - Statoil to change name to Equinor - equinor.com                          Page 3 of 3
                  Case 1:16-cv-02409-TSC    Document 62 Filed 11/08/18 Page 7 of 7
                                    create internal alignment and pride, and help attract capital,
                                        partners and talents,” says Reidar Gjærum, Senior Vice
                                        President for Corporate Communication in Statoil.


                                        Press conference


                                        Media is invited to a press conference with CEO Eldar Sætre.

                                           Thursday 15 March, 0930 CET.

                                           Statoil’s offices at Fornebu. Martin Linges vei 33, 1364
                                           Fornebu



                                        The press conference will also be webcast from 0930 CET. 


                                        Related pages and downloads


                                            Photo of CEO Eldar Sætre                         JPG 5 MB


                                            equinor logo                                    JPG 302 KB


                                            Say hi to change. Say hi to equinor. Youtube video




                                                     ­        ¬        ŧ         š          ã


                                      Terms and conditions Privacy policy       Site info   Contact us RSS

                                                           Copyright © 2018 Equinor ASA




https://www.equinor.com/en/ne...                10:51:07 AM                                                  11/7/2018
